Corp Lthd_HIG hdr [thg-20160329ex101c5533ag002.jpg]

Exhibit 10.1

24 March 2016

 

Mr. Robert A. Stuchbery

President- International Operations

The Hanover Insurance Group, Inc.

Deputy Chairman and Director

Chaucer Syndicates Limited

Plantation Place
30 Fenchurch Street
London, United Kingdom
EC3M 3AD

 

Dear Bob:

At the outset, I would like to thank you personally, and on behalf of the entire
Hanover organization, for your years of service and immeasurable contribution to
Chaucer’s success.  Due in no small measure to your expertise and experience,
Chaucer has become one of the finest organizations in the Lloyd’s marketplace
and a significant contributor to The Hanover’s success.  While we are confident
that the Chaucer organization will continue to thrive, your leadership will be
missed.

You have advised us of your desire to retire from Chaucer and The Hanover later
this year, and the purpose of this letter is to set forth matters relating to
this request.

You have agreed to continue in your current role until 31 May 2016 (the
“Separation Date”).  During this time, you will continue to mentor and advise
Mr. Johan Slabbert and other Chaucer executives; facilitate a smooth transition
of leadership and industry and regulatory relationships; carry forth the duties
and responsibilities inherent as a director of Chaucer and Deputy Chairman;
provide advice and assistance to the organization with respect to cross-selling
and other international initiatives; and perform such other duties as may be
required from time to time.  You will continue to report to me (or my successor)
until the Separation Date.  Both parties have agreed to waive any further notice
of termination or pay in lieu of notice.  Save as detailed in this letter, your
Service Agreement dated  01 January 2016, which supersedes any prior agreements,
will be unaffected and will remain in force until the Separation Date, at which
time it will terminate and be of no further force or effect except with respect
to provisions which by their respective terms apply post-termination. 

You will be paid all salary and contractual benefits which accrue up to and
including the Separation Date.  In particular, I have recommended to The
Hanover’s Compensation Committee (the “Compensation Committee”), and the
Compensation Committee has agreed, that we will not withhold payment of the
second one-half of the 2015 incentive compensation payment under the 2015
Chaucer Annual Bonus Scheme until January 2017, as is the customary practice, or
the payment of a bonus award associated with the U.K. Motor business, which also
otherwise would not be paid until January 2017.  All of these amounts will be
paid to you in April 2016.



Corp Lthd_CIT ftr [thg-20160329ex101c5533ag001.jpg]

--------------------------------------------------------------------------------

 

24 March 2016

Page 2 of 3

 

In recognition of the fact that your responsibilities have and will taper down
further over the following months, a liberal leave policy will apply.  Holiday
entitlements shall apply against such leave days and assuming that you manage
your schedule to allow you to meet your responsibilities appropriately, no
deductions shall be made for leave days taken in excess of your accrued holiday
entitlement. 

Notwithstanding any provision in the applicable grant agreements or your Service
Agreement regarding being under notice of termination by either party:

-



you will be paid a 2015 performance bonus under the 2015 Chaucer Annual Bonus
Scheme in an amount equal to £543,569, 100% of such award to be paid on the same
date as such portion is payable to other participants in the scheme (as opposed
to the standard practice of paying one-half in April and the balance in January
of the following year);

-



you will be paid an additional discretionary bonus award associated with the
sale of the U.K. Motor business in an amount equal to £68,724, such amount to be
paid on the same date as the payment date for the 2015 performance bonus as
provided above (as opposed to paying the amount thereof  in January 2017, as
will be the approach for all other recipients);

-



on or as soon as reasonably practicable following the Separation Date, you will
be paid your 2015 long-term incentive award in the amount of £113,000;

-



your restricted stock unit awards granted on February 19, 2014 vested and were
paid in accordance with their respective terms in February 2016; and

-



you also were paid in January 2016 the remaining 50% of your bonus under the
2014 Chaucer Annual Bonus Scheme.

You agree that, notwithstanding the termination of your employment, clauses 16.6
and 16.8 (principally relating to confidential information and return of company
property) and 17 (principally relating to non-solicitation of Chaucer employees,
customers and others and non-interference with Chaucer business) of your Service
Agreement, as well as the confidential information, non-solicitation and
non-interference provisions of the various equity and other long-term grant
agreements you received from The Hanover which by their terms apply
post-termination,  shall remain in full force and effect in accordance with
their respective terms (confidentiality covenants and agreements are referred to
as the “Confidentiality Covenants”; such other covenants and agreements are
referred to as the “Non-waivable Covenants”; and, the period commencing on the
Separation Date and extending to the one-year anniversary thereof is referred to
as the “Restricted Period”).

We understand and appreciate that you may well remain active in one capacity or
another in the London insurance market.  We know that you would not want to harm
Chaucer or The Hanover in any way; accordingly, you have agreed that during the
Restricted Period, you will not take any action, assume any executive position
or act in any executive capacity, which is directly or indirectly competitive
with Chaucer or The Hanover or their respective affiliates (the “Limited
Post-Employment  Restriction”).  However, we also would like to find common
ground to permit you to remain active within Lloyd’s and the industry if you so
desire.  To that end and for the avoidance of doubt, we confirm that you may (i)
accept a non-executive director position with any Lloyd’s managing agency or
broker, or non-Lloyd’s insurance-related business, provided that your
responsibilities and activities are confined to those traditionally associated
with those of a non-



--------------------------------------------------------------------------------

 

24 March 2016

Page 3 of 3

 

executive director;  or (ii) serve in a capacity with the Lloyd’s Market
Association, the London Market Group, or with similar associations, provided
that you are serving in a capacity on behalf of the industry or of such
association, and not on behalf, or as a representative of, a syndicate, managing
agency, agent or broker, or a particular company or group of companies, and
provided further, that in any case, you comply with the Confidentiality
Covenants and, during the Restricted Period, with the Non-waivable
Covenants.  In addition, if, during the Restricted Period, you decide that you
wish to be involved in an executive  or executive consulting  position of any
sort which is related to Lloyd’s or the insurance industry, we will act in good
faith and will consider waiving, in whole or in part, the Limited
Post-Employment Restriction to the extent we believe that neither Chaucer nor
The Hanover will be unfairly impacted or embarrassed and provided you confirm
that you will continue to comply with the Confidentiality Covenants and, during
the remainder of the Restricted Period, with the Non-waivable Covenants.  You
have confirmed that during the Restricted Period, you would give Chaucer and The
Hanover reasonable courtesy notice before accepting any position related to the
insurance industry.

You have advised us that you have consulted with expert counsel in connection
with your planned separation from Chaucer and The Hanover, any rights you
otherwise would have under your Service Agreement, law or this letter agreement,
including with respect to the confirmations set forth in the paragraph
immediately below.  We encourage such prudence since it is in our mutual
interest that all parties understand their respective rights and
responsibilities.  With this in mind and upon presentation of an invoice from
your solicitors, will be pleased to pay any related invoices, up to a maximum of
£2,000 plus VAT, or in the alternative, reimburse you directly, in either case
as you instruct us.

You have confirmed to us and agree that, except for the sums and benefits
referred to in this letter and rights under your pension scheme, no other sums
or benefits whatsoever are due to you and that you are not aware of any claim,
statutory or otherwise, that you may have against Chaucer, The Hanover or any of
their respective affiliates.

Once again, thank you for helping to build a tremendous institution and for your
continued service to Chaucer and The Hanover.

Yours sincerely

/s/ Frederick H. Eppinger

Frederick H. Eppinger

President and  Chief Executive Officer

The Hanover Insurance Group, Inc.

 

Agreed and accepted:

 

 

Signed:/s/ Robert A. Stuchbery__________Dated: _March 29, 2016______

Robert A. Stuchbery

 



--------------------------------------------------------------------------------